Citation Nr: 1414418	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in August 2009. 

The case was before the Board in December 2009, September 2011, August 2012, and June 2013.  It originally presented 17 issues, but it has been winnowed through the prior Board decisions to the TDIU issue.  To decide this issue, the Board instructed the Director of Compensation and Pension Service to opine on extraschedular consideration.  The Director of Compensation and Pension Service provided this opinion in February 2014.  Therefore, the Board finds that there has been substantial compliance with its June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran does not meet the schedular threshold for entitlement to a TDIU, and the Director of Compensation and Pension Service finds he does not meet the extraschedular criteria. 


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2004. The letter advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in September 2013 regarding the Veteran's ability to maintain substantial employment.  The Director of Compensation and Pension also provided an opinion in February 2014.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 



The Veteran had a VA Board Hearing in August 2009 before the undersigned Veterans Law Judge (VLJ).  However, the TDIU issue was not before the Board at that time.  Accordingly, compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010), is moot.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013). 

Merits Analysis

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  The Board must determine "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for multiple disabilities, but none are rated higher than 30 percent.  Accordingly, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  Therefore, a TDIU is only available if the Veteran meets the criteria for an extraschedular total rating.

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  To prevail, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Beginning in 2005, the Veteran has twice stated he could not work due to his service-connected disabilities.  The RO denied his claim in March 2006 and August 2009, and the Veteran did not appeal these denials.  In a September 2011 decision, the Board, sua sponte, inferred the present TDIU claim.

The Veteran stated in April 2009 that he "can not afford to just stop working because I am the sole provider for my family."  

In August 2012, the Board remanded the claim for further development, including a TDIU opinion.  The RO did not obtain the opinion.  Therefore, in June 2013, the Board again remanded the claim for a TDIU opinion, especially as the Veteran's service-connected disabilities changed in February 2013 when he was granted service connection for a left ventricular hypertrophy.  

The September 2013 VA examiner noted the Veteran retired from the Navy in 2004.  He further noted the Veteran initially worked full-time, and subsequently part-time, as a medical laboratory technician.  The Veteran stated the work kept him busy and his mind occupied, desiring to work part-time "as long as I can."  The examiner found that, while the Veteran had "urine incontinence, [and] at time[s] feel[s] weak and fatigue[d]," this "does not prevent him from working."  The examiner opined in a December 2013 addendum that the Veteran's collective service-connected disabilities do not prevent "physical and sedentary employment."  

The case was also referred to the Director of Compensation and Pension Service (Director) for an extraschedular evaluation.  The Director determined that a claim for TDIU should be denied under 38 C.F.R. § 4.16(b).  The Director noted the aforementioned findings of no service-connected disability rated in excess of 30 percent and noted the September 2013 VA examiner's opinion.  The Director further found that the service-connected disabilities presented "no marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards."  Therefore, the Director opined entitlement to a TDIU on an extraschedular basis was not warranted.

Based on the foregoing evidence, the Board finds the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The September 2013 VA examiner opined the Veteran was capable of sedentary employment.  Although the Veteran has stated he could not perform his usual employment, he has been found to be qualified for sedentary positions.  While the Veteran believes he cannot work due to his service-connected disabilities, the Board finds the medical findings by the VA examiner and Director of Compensation and Pension to be more probative.  The opinions reflect a clinical understanding of the Veteran's physical limitations.  There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities, collectively, result in his unemployability. 



ORDER

Entitlement to a TDIU, including on an extraschedular basis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


